ON TUESDAY, JULY 26, 2016, AT 7:30 P.M. THE JACKSON TOWNSHIP COUNCIL
HELD ITS REGULARLY SCHEDULED TOWNSHIP COUNCIL MEETING IN THE
MAIN MEETING ROOM OF THE MUNICIPAL BUILDING (NO EXECUTIVE
SESSION MEETING WAS HELD THIS DATE)
PLEDGE OF ALLEGIANCE
COUNCIL PRESIDENT NIXON – A moment of silence for the troops that protect our
freedoms overseas and here at home. For our first responders that seem to be under fire
most recently.
ROLL CALL:
COUNCILMAN CALOGERO                                 ATTORNEY CIPRIANI
COUNCILMAN MARTIN                                   TOWNSHIP CLERK EDEN
COUNCILWOMAN UPDEGRAVE
COUNCIL VICE PRESIDENT BRESSI
COUNCIL PRESIDENT NIXON
ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR SCHLEGEL
As Clerk of this meeting, I publicly announce that in compliance with the provisions of the




                                                                                                Case 3:17-cv-03226-MAS-DEA Document 55-57 Filed 09/06/19 Page 1 of 2 PageID: 1359
“Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
Council has been advertised in the manner prescribed by law.
COUNCILMAN CALOGERO – Thank you for coming and enjoy the rest of your summer.
Waived further comments.
COUNCILMAN MARTIN – It’s important to enjoy summer yourself but enjoy the time
with your family as well; be safe. Thank you for coming out.
COUNCILWOMAN UPDEGRAVE – Thank you for coming out and waived comments.
COUNCIL VICE PRESIDENT BRESSI – Thank you for coming out and waived
comments.
COUNCIL PRESIDENT NIXON – Please ensure the pets are also kept safe in this heat.
We need to look after ourselves, our family, friends and animals until this heat wave passes.
Over the last few days, the Council, Administration and the Mayor have been made aware of
videos and it seems to be a cohesive attempt to block bust our neighborhoods and/or looking
at Jackson as a place to takeover by using LLC’s and real estate transactions as a way to
force people into staying in town. Jackson Township, having viewed those videos, has filed a
formal complaint with the Department of Justice and the State’s Division of Civil Rights. We
have forwarded the video links and expressed the concerns that our residents have been
subject to this improper and disturbing activity.
Our residents don’t need to be taken over. This town is wonderful and welcoming and is
made up of every race, creed, and ethnicity; all living happily together. Everyone comes here
for a reason and we welcome everyone in this community. We have done our best to address
what we can at this level of government. We took the next step and filed a complaint with the
Federal and State authorities. We will keep you apprised where we stand. We don’t take
threats and intimidation lightly. I appreciate everyone who commented to us when the videos
were found. We take this issue very seriously and we will continue to stay on top of this.
Tell your family and neighbors that nobody has to go anywhere. There seems to be a fear that
you will lose something if you don’t say yes. Stay here and be happy here. We will do our
best to defend and fight for what we all love and we are a loving and respectful community.
Jackson Township Council Meeting of July 26, 2016                            Page 30 of 35
to respond to his offer. He had to acquire a realtor who submitted a formal offer and hasn’t
received a response from the listing agent. Council President Nixon will offer at the end of
the meeting the contact information for the Ocean County Board of Realtors and he may go
on line to the realtor licensing board which goes to the State.
KEVIN VAN WIEREN – 32 JEFFERSON COURT – Green Acres must have costs of
maintaining and what is the process of potentially getting registrations for these groups to
ensure we’re able to sustain. Attorney Cipriani stated we do have registrations and we could
have family groups or groups of children, which do not need to register. If there is an
organized activity taking place, there is a permit requirement. There is no fee for the permit,
but it does require information. Mr. Van Wieren asked if that permit requires the entity to
list the number of people occupying that space. Attorney Cipriani stated it requires
information for the specific fields to be used; it depends what the usage is. Mr. Van Wieren
asked what’s to stop hundreds of people out there that are bused in. There’s overhead
required for restroom facilities. Attorney Cipriani explained, with both funded and non-
funded parks, there are ways to schedule. In order to have any organized events, scheduling




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-57 Filed 09/06/19 Page 2 of 2 PageID: 1360
is required. The DEP needs to sign off stating you are still providing reasonable access. Mr.
Van Wieren asked if refundable deposits are taken to ensure everything is cleaned up
afterwards and how are we policing making sure everything is used the proper way? Attorney
Cipriani stated they have the responsibility to clean up and are required to provide insurance
certificates. If a particular organization is leaving the area in disrepair, they will no longer be
permitted to use the facility. Mr. Van Wieren asked if there is a process in place to make sure
it is completed and Administrator Schlegel informed Recreation/ DPW goes around to the
parks the next day. We reserve the right to revoke anyone’s permit should they not leave the
premises in a reasonable order after the activity.
Mr. Van Wieren asked for the timeline given for the Department of Justice to review the
videos and what are the next steps? Attorney Cipriani informed the Department of Justice
doesn’t give timelines. Mr. Van Wieren asked for the names and contacts of the individuals
reviewing the videos for the citizens. Council President Nixon and Attorney Cipriani stated
anything received from the Department of Justice will be given to the Council and
Administration and can then be provided. Mr. Van Wieren informed there are about 126
businesses/homes that have ambiguous LLC names attached with PO Box addresses. What
are the checks and balances in place to make sure we’re able to track? Council President
Nixon informed they are aware of those instances and are analyzing what those LLC’s
drawback to. He stated the Landlord Registration Act requires they’re not able to use a PO
Box or the actual address of the Post Office. The question is can they buy a property and use
a PO Box? Mr. Van Wieren asked if there are plans for a whistle blower hotline if the
residents should see something. Council President Nixon informed the Mayor has a hotline,
all Council Members have an email address and the Administrator’s Office is open for
telephone calls.
Mr. Van Wieren stated 29 Jefferson Court has been in disrepair for about 2 years and we
have relatives of a family on our court that is interested in the home. They have contacted
Wells Fargo with no response and what do you recommend? Council President Nixon
advised they cannot give advice on how to purchase a home and suggested reaching out to
the Ocean County Board of Realtors on their mechanism on dealing with this instance.
PATRICIA SIMLER – 35 CAMBRIDGE DRIVE – I’ve been a realtor in the area for 15
years and the only buyers coming into Jackson are the Lakewood buyers. She stated she’s
resided in Jackson since 1993 and doesn’t want to leave. She stated she discovered a lot of
blockbusting going on and no one is making the realtors accountable. They are selling and
flipping over to LLC’s and then renting. Are you intending on forming a committee with
realtors as the Ocean County Board of Realtors aren’t doing anything about it. Council
President Nixon confirmed she didn’t discuss it with anyone at the State level. She stated she
resides in Flair and that Flair, Harmony Farms, Westlake Court, Melissa Lee Drive and the
Brookwoods are gone. They are doing 15 houses under contract within 2 weeks and that
should be a red flag. Applause.
Council President Nixon stated everyone in this room is on the same page. Ms. Simler stated
she understands that you can’t stop people from selling and Council President Nixon stated if
you love this town, you’ll tell your family and friends to stay put. There is nothing to be
